The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a prohibition and for a certiorari.
The complaint is that, in a suit for $90, wherein it was sought to annul a certain transaction concerning movable effects, alleged to be worth $250, the City Judge has overruled an exception to his jurisdiction, and has assumed to take cognizance of the matter in dispute.
The original proceedings are before us. While they show the exception to have been dismissed, they establish that, by the same judgment, the City Judge decreed in favor of plaintiffs only for the amount' claimed, without passing at all upon the other portion of the prayer.
If the City Judge erred in overruling the exception, the relators have no reason to complain, as he afterwards virtually sustained it by his' judgment on the merits, which was merely for the sum of money claimed, and which was within the limit of his jurisdiction.
The relators have sustained no injury, and have no ground of complaint.
Application refused.
. Rehearing refused.